Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Conrad J. Hsu on August 31, 2022.

The application has been amended as follows: 
In the Claims:
In Claim 1,
Line 8, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “a” and “configured”;
Line 8, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “the” and “to”; and
Line 9, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “the” and “and”.
In Claim 4,
Line 8, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “the” and “is”; and
Line 8, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “the” and “to”.
In Claim 6, Line 2, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “the” and “and”.
In Claim 15,
Line 10, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “a” and “that”;
Line 11, the word, - -ratchet- -, has replaced the word, “rachet”, at the beginning of the line; and
Line 11, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “the” and “and”.
In Claim 16, Line 2, the word, - -ratchet- -, has replaced the word, “rachet”, between the words, “the” and “and”.
In Claim 18,
Line 7, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “a” and “to”;
Line 8, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “the” and “to”; and
Line 9, the word, - -ratchet- -, has replaced the word, “rachet”, between the words “the” and “and”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Frate et al. (US-2905408) discloses a system comprising a drum 11 capable of being disposed within an interior aperture of a coil of flexible pipe; a flange 14 configured to be removably coupled to a side of the drum, wherein the flange comprises a cylinder (defined by 16) that defines an aperture 16 through the flange (Figures 1-2).
The prior art of record, including Frate et al., when taken as a whole, does not disclose or suggest the combination of Claims 1 including a system comprising a connector bar connected across the aperture in the flange, a chain or a strap configured to be connected to the connector bar for the flange, and a ratchet configured to be connected to the chain or the strap to enable the ratchet to adjust length of the chain or length of the strap between the ratchet and the connector bar of the flange to facilitate adjusting position of the flange on the drum in combination with the rest of the limitations of Claim 1; or the combination of Claim 15 and 18 including a method comprising implementing a flange comprising connecting a connector bar across the aperture in the flange, implementing a chain or strap that is to be connected to the connector bar of the flange, and implementing a ratchet that is to be connected to the chain or the strap to enable the ratchet to adjust length of the chain or length of the strap between the ratchet and the connector bar of the flange to facilitate adjusting position of the flange on the drum in conjunction with the rest of the limitations of Claim 15 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619